UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 19-1651


MARQUEL ALI,

                     Plaintiff - Appellant,

              v.

RALEIGH COUNTY; STEVEN TANNER, individually and in his official capacity
as Sheriff of Raleigh County; CITY OF BECKLEY; GARY EPLING, individually
and in his official capacity as detective with the Raleigh County Sheriff’s
Department; DAVID SNUFFER, individually and in his official capacity as officer
with the Beckley Police Department; KENNETH L. PACK, individually and in his
official capacity as Corporal with the West Virginia State Police; JASON REDDEN,
individually and in his official capacity as officer with the West Virginia Division of
Corrections and subsequently Raleigh County Sheriff’s Department,

                     Defendants - Appellees,

              and

RALEIGH COUNTY SHERIFF’S DEPARTMENT;                           BECKLEY       POLICE
DEPARTMENT; WEST VIRGINIA STATE POLICE,

                     Defendants.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Irene C. Berger, District Judge. (5:17-cv-03386)


Submitted: May 11, 2020                                             Decided: July 31, 2020
Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hoyt Glazer, LAW OFFICE OF HOYT GLAZER, PLLC, Huntington, West Virginia, for
Appellant. Victor Flanagan, Kevin John Robinson, Jared Coy Underwood, Chip Edward
Williams, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Beckley, West
Virginia; Michael Deering Mullins, Robert L. Bailey, STEPTOE & JOHNSON PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Marquel Ali appeals the district court’s order granting summary judgment to

Defendants on Ali’s claims that he was wrongfully arrested as a result of an improper

investigation and prosecution, in violation of 42 U.S.C. § 1983 (2018), and related state

law claims of abuse of process, malicious prosecution, negligent infliction of emotional

distress, and intentional infliction of emotional distress. Ali also appeals the court’s order

denying leave to file a second amended complaint. We have reviewed the parties’ briefs

and the joint appendix and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Ali v. Raleigh Cty., No. 5:17-cv-03386 (S.D.W. Va. Sept. 14,

2018 & May 15, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              3